              Case 2:20-cr-00130-RSM Document 57 Filed 04/09/21 Page 1 of 2




 1                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                           CASE NO. CR20-130 RSM
11                                   Plaintiff,
12                           v.                        ORDER
13 (1) BRUNO DIEGUEZ-CASTRO, and
   (2) HUGO GAMEZ-ANDRADE,
14
15                                   Defendants.
16
17          THIS COURT having considered the motion of the United States for a continuance of
18 the trial date and the facts set forth therein, and General Orders 01-20, 02-20, 03-20, 04-20,
19 07-20, 08-20, 15-20, 18-20 and 4-21 of the United States District Court for the Western
20 District of Washington, addressing measures to reduce the spread and health risks from
21 COVID-19, which are incorporated herein by reference, and the facts set forth in the
22 government’s motion, hereby FINDS as follows:
23          1. In light of the recommendations made by the Centers for Disease
24             Control and Prevention (CDC) and Public Health for Seattle and King
               County regarding social distancing measures required to stop the spread
25             of this disease, as well as the lack of the type of personal protective
26             equipment necessary to ensure the health and safety of all participants, it
               is not possible at this time to proceed with a jury trial as scheduled on
27             May 3, 2021.
28

     Order Continuing Trial Date                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Dieguez-Castro et al., CR20-130 RSM - 1                        SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:20-cr-00130-RSM Document 57 Filed 04/09/21 Page 2 of 2




 1           2. Further, because of the recommendations that individuals at higher risk
                of contracting this disease—including individuals with underlying
 2
                health conditions, individuals age 60 and older, and individuals who are
 3              pregnant—avoid large groups of people, at this time, it would be
                difficult, if not impossible, to get a jury pool that would represent a fair
 4
                cross section of the community. Based on the recommendations it
 5              would also be medically inadvisable to do so.
 6           3. The Court notes that neither counsel objects to this continuance, but that
                neither defendant is willing to waive speedy trial.
 7
             4. As a result, the failure to grant a continuance of the trial date in this case
 8              would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
 9              § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
                case outweighs the best interest of the public and the defendant to a
10              speedy trial.
11
             IT IS THEREFORE ORDERED that the current trial date of May 3, 2021 is
12
     STRICKEN.
13
             IT IS FURTHER ORDERED the pre-trial motions deadlines set forth in the Order
14
     dated January 25, 2021 (Dkt. 52) are STRICKEN and a new pretrial motions deadline of
15
     June 7, 2021 is established.
16
             IT IS FURTHER ORDERED that jury trial in this matter is set for June 28, 2021.
17
             IT IS FURTHER ORDERED that the time from the date of the entry this Order and
18
     the trial date set forth above shall be excludable time pursuant to 18 U.S.C. § 3161.
19
             Dated this 9th day of April, 2021.
20
21
22
                                                        A
                                                        RICARDO S. MARTINEZ
23                                                      CHIEF UNITED STATES DISTRICT JUDGE
24
     Presented by:
25
26
   s/ Stephen Hobbs
27 STEPHEN HOBBS
   Assistant United States Attorney
28

      Order Continuing Trial Date                                              UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      U.S. v. Dieguez-Castro et al., CR20-130 RSM - 2                           SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
